Title: From George Washington to Anthony Whitting, 24 February 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Feby 24th 1793.

Your letters of the 13th & 17th Instt have come duly to hand, but the one, which in the last, you promised to write on the 20th (that is on the Wednesday following) is not yet received.
I have some idea that Tobacco, after being a certain time in the Warehouses (besides being subject to an annual or monthly tax) is liable also to be sold by public vendue. Inform yourself with precision on these points, and let me know the result; and for what the Tobacco would Sell: Mr Watson sometime ago wanted to buy it.
I do not think it would answer to lay the foundation of the New Barn at Dogue-run with round stone; & if it would, the Carting of them from Muddy hole & Bricks from the Mansion (where they are always in demand) would be more expen[s]ive than making them on the spot; from the Earth taken from foundation of the building, as heretofore directed. Set therefore about making them, at that place.
Davis ought not to be placed among the hands at the Fishery if (Overseer) Will is there; nor indeed on any other account—as the Brick work of the Barn ought to be hastened as much as possible: for no building was ever more wanting, both for convenience, & to prevent the loss which I am sure is sustained by theft from the grain in the open yards. With this admonition, joined to a desire that the hands which can be best spared—(that is with the least interruption to the most pressing and important work) may be employed at the landing—The allotment

of them therefore rests altogether with yourself as you can decide better on the spot than I can at a distance, who ought, & who ought not to Compose the fishing gang.
If the Season and circumstances (for I do not know whether you mean to remove the Houses at Union Farm on Rollers, or after taking them to pieces) will permit you to set abt it immediately, there is nothing, the accomplishment of which will be more pleasing to me, than the concentration of the houses at the place allotted, on Union Farm. I regretted exceedingly, that the slothfulness of my Carpenters would not enable me to effect this last Autumn, whilst the ground was firm. If you can do it this Spring without breaking in too much upon other things, it will be highly pleasing to me.
Unless you have received, or may receive, any directions from Mrs Fanny Washington respecting the building my deceased Nephew was carrying on, it is my opinion that an entire suspension of it had better take place: and with respect to the conduct of the Overseer there, it is my wish & desire that you would attend to him as much as to any of my own. And, in addition to what was mentioned in one of my last letters to you concerning him if he should be detected in any knavish pranks, I will make the Country too warm for him to remain in.
Your accounts of Davenports sloth, impress me more strongly with the idea of his laziness—I therefore request you to tell him, from me, that I expect the Season will not be suffered to slip away, and my wheat left unground; but on the contrary, that he will work of Nights, as well in the day, as all Merchant Mills do; & which he himself must have done before he fell into the idle habit he has acquired since he has basked in the Sun-shine of my Mill.
Harrison’s land is bounded on two Sides, by mine—and I have little doubt is fed with timber from it; but unless I could no with certainty that it is unincumbered with leases I would not be concerned with it. If this fact can be ascertained, let me know it.
How far have you advanced the grubbing below the old Clover lot? I am anxious for the progress of this work, but not at the expence of any other of more importance.
The correction you gave Ben, for his Assault on Sambo, was just & proper. It is my earnest desire that quarrels may be stopped, or punishment of both parties follow; unless it shall appear, clearly, that one only is to blame; and the other forced into from self-defence.

If the Chicorium is really, & bona fide a weed, it had better be exterminated before it sheds its Seed; but from (what you call) the Carolina Grass, and all others in my small Garden by the Salt House—in the Vineyard Inclosure—and elsewhere save what Seeds you can: and if you have enough of the Fancy grass to seed the shady parts of the ground below the Lucern lot, and should prefer laying it to grass this spring, to cultivating it, for the purpose of getting it in better order against another year, sow this ground with that kind of Seed; as I think it will grow well in a shade, & appears to be a hardy & durable grass; of consequence, if horses & Cattle are fond of it, the cultivation must be valuable.
I would never have parted with the horse Sampson, had I thought another would have been called for. To buy & sell at one hundred prCt loss, is a very unproductive business—nor would I breed from a Horse if I could obtain Colts from the Jacks: but it is to be feared that the same causes which impede the one, would apply to the other. However, rather than not make the experiment, if a well formed, & good blooded horse of proper age & size could be had reasonably, I would buy him: and if such is in your view inform me of it, with sufficient description of him, & the price; but make no positive bargain until I am advised thereof. I remain Your friend and wellwisher

Go: Washington

